Citation Nr: 0509576	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection on direct and secondary 
bases for hypertension.

2.  Entitlement to service connection on direct and secondary 
bases for coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  

In its December 2003 remand, the Board noted that claims had 
been submitted asserting entitlement to service connection 
for peripheral neuropathy, secondary to diabetes mellitus; 
entitlement to service connection for degenerative arthritis 
of multiple joints; and entitlement to a rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  Such 
matters were in December 2003 referred to the RO for 
appropriate consideration, and in the absence of any 
indicated action as to those matters on remand, they are 
again referred to the RO for initial processing and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional documentary evidence consisting of a fact sheet 
from the VA's National Center for PTSD was submitted to the 
Board in January 2005 on the veteran's behalf by his 
representative, albeit without a waiver of initial RO review 
of such evidence.  While VA-generated documents are generally 
deemed to be constructively of record, Bell v. Derwinski, 2 
Vet.App. 611 (1992), there is no evidence that the RO to date 
has considered the above-referenced fact sheet and the 
bearing it may have on the claims for secondary service 
connection herein at issue.  The Board is thus compelled 
under the due process doctrine set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), to remand this matter to the RO for 
readjudication on the basis of that recently submitted 
evidence.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO must prepare a new rating decision 
and readjudicate the veteran's claims of 
entitlement to direct and secondary 
service connection for hypertension and 
coronary artery disease, based on all the 
evidence of record, including that 
submitted to the Board in January 2005, 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose 



of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


